DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on December 16, 2021. 
Claims 1, 3, 5, 7, 9, and 11 have been amended. 
Claims 4, 8, and 12 are canceled.
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2021 has been entered.

Response to Arguments
Applicant's arguments filed on December 16, 2021 have been fully considered but are moot because Applicant’s arguments with regards to the cited prior art failing to teach the limitations determine the user-related weight based on a difference between values of identifiers of the users using the corresponding pieces of data; and determine the process-related weight based on a difference between values of identifiers of the processes executed in response to the requests is over WATANABE. However, the Examiner has relied upon ARAKI to teach the limitations as outlined in the rejections below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over ARAKI (Pub No.: US 2018/0143764 A1), hereafter ARAKI, in view of WATANABE (Pub. No.: US 2018/0101413 A1), hereafter WATANABE.
Regarding claim 1, ARAKI teaches:
An information processing apparatus comprising: a memory; and a processor coupled to the memory (ARAKI [0020] teaches a processor of a general purpose computer executing instructions, where [0030] teaches information handling devices 102 may include storage devices such as tape devices or the like),
perform control to store data on the memory
determine a correlation between a plurality of pieces of data, based on pieces of attribute information of the plurality of pieces of data (ARAKI [0031] teaches the data grouping module 104 detects a relationship between a first file and a second file by calculating a degree of relevance (i.e. correlation) between the first file and the second file based on the relationship, and groups the first and second file in response to the degree of relevance being greater than a threshold degree of relevance in order to facilitate efficient access to files that have been used together and provide faster access for applications to files stored on a tape cartridge; [0038] teaches detecting the relationship between the files based on time periods during which the files are accessed (i.e. attribute information); see also [0039] & FIG. 5; [0074] also teaches storing the degree of relevance in a directed file relevance degree DB 424);
dispose pieces of data having a high correlation among the plurality of pieces of data at neighboring locations on the memory (ARAKI [0043] teaches because of a high degree of relevance between the files, the files may be stored together on one tape cartridge; [0058] also teaches grouping the files such that they are stored together on a tape cartridge),
the memory is a sequential access medium (see tape cartridge in ARAKI [0043] & [0058] above),
the processor is configured to: determine the correlation between the plurality of pieces of data, using at least one of a user-related weight indicating a correlation […] of users and a process-related weight indicating a correlation […] of processes executed in response to requests made by the plurality of user (ARAKI [0040] teaches the degree of relevance may be based on whether users perform a certain task for a period of time during which a user views two files together in a short period of time; [0079] also teaches classifying the first file as a reference file, wherein the reference file is associated with a task, and classifying the second file as an output file, wherein the output file is associated with the task, and detecting the relationship based on the classification of the first and second files);
determine an order such that the plurality of pieces of data are disposed on the memory in descending order of the correlation (ARAKI [0043] & [0058] teach the files are stored together on a tape cartridge based on having a high degree of relevance between the files, where the next set of files stored subsequently would not have a high degree of relevance compared to the set of files that were previously stored because of the high degree of relevance; see also [0046] & [0056] for directional degree of relevance, where [0081] teaches grouping the first file and the second file in response to the directional degree of relevance being greater than a threshold degree of relevance);
determine the user-related weight based on a difference between values of identifiers of the users using the corresponding pieces of data (ARAKI [0040] teaches the degree of relevance may be based on whether users perform a certain task for a period of time during which a user views two 
determine the process-related weight based on a difference between values of identifiers of the processes executed in response to the requests (ARAKI [0079] teaches classifying the first file as a reference file, wherein the reference file is associated with a task (i.e. process), and classifying the second file as an output file, wherein the output file is associated with the task (i.e. process), and detecting the relationship based on the classification of the first and second files, where the two files associated with the same task has a higher degree of relevance than files associated with different tasks).
ARAKI does not appear to explicitly teach a user-related weight indicating a correlation which is assigned to each pair of users included in a plurality of users and a process-related weight indicating a correlation which is assigned to each pair of processes included in a plurality of processes.
However, WATANABE teaches a user-related weight indicating a correlation which is assigned to each pair of users included in a plurality of users (WATANABE [0076] teaches identifying applications by application IDs, where [0138-0142] teach calculating the correlation coefficient of the number of observations for each successive application, where correlation coefficient between application ID APL-A and application ID APL-B is 85%, where an application with a correlation coefficient equal to or larger 
a process-related weight indicating a correlation which is assigned to each pair of processes included in a plurality of processes (see WATANABE [0076], [0138-0142], and FIG. 12 above).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of ARAKI and WATANABE before them, to modify ARAKI’s data storage system grouping data based on correlation of applications as taught by WATANABE. Using the known technique of calculating correlation between applications to provide the predictable result of grouping data based on correlation between applications to be stored together on tape cartridge in ARAKI would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that ARAKI was ready for improvement to incorporate the determining the correlation between applications as taught by WATANABE.
Regarding claim 5, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. ARAKI also teaches A non-transitory computer-readable recording medium having stored therein a storage control program for causing a computer to execute a process (see ARAKI [0018]).
Regarding claim 9, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. ARAKI also teaches:
A storage system comprising: an application server configured to acquire data from a user (ARAKI [0028-0029] teach system 100 includes information handling devices 102, which may include application servers or the like; see also FIG. 1 #102);
a proxy server configured to store pieces of attribute information of a plurality of pieces of data (ARAKI [0072-0074] & FIG. 4 teach GPFS Storage System 410 includes file access histories DB 420, directed file relevance degree calculation module, and directed file relevance degree DB 424);
a storage control apparatus configured to perform control to store data on a memory (ARAKI [0061-0063] & FIG. 3 teach data grouping module 104 includes file management module 304, which facilitates migrating and/or storing files on tape cartridges),
wherein the application server is configured to transmit the data which is acquired from the user to the storage control apparatus via the proxy server (ARAKI [0030] teaches information handling devices 102 storing data, where [0031] teaches data grouping module 104 detects a relationship between a first file and a second file, i.e. the files are sent to the data grouping module, and [0074] teaches directed file relevance 
Regarding claim 2, ARAKI in view of WATANABE teaches the elements of claim 1 as outlined above. ARAKI in view of WATANABE also teaches:
wherein the user-related weight and the process-related weight are corrected based on monitoring information which is obtained by monitoring the plurality of processes (WATANABE FIG. 13 & [0131] teach determination time interval is a time used for extracting combinations of applications, for which the same type of events have been performed; FIG. 8 & [0117] teach a correlation determination process (S36), where FIG. 10 illustrates the correlation determination process, where [0127] teaches in S41, the controller updates correlation observation information on the basis of the event log, followed by looping back to S31 and S35 in FIG. 8).
The same motivation that was utilized for combining ARAKI and WATANABE as set forth in claim 1 is equally applicable to claim 2. 
Regarding claim 3, ARAKI in view of WATANABE teaches the elements of claim 1 as outlined above. ARAKI in view of WATANABE also teaches wherein each of the pieces of attribute information includes at least one of a frequency with which the corresponding piece of data is written, a frequency with which a corresponding piece of data is read, generation time of the corresponding piece of data, an identifier of a user using the corresponding piece of data, an identifier of a process executed in response to each request, or an identifier of an event that occurs in response to a request which is made by the user (ARAKI [0038] teaches detecting the relationship between the files based on time periods during which the files are accessed (i.e. identifier of an event that occurs in response to a request which is made by the user)). 
Regarding claim 6, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 7, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 10, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 11, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
VEUGEN (Pub. No.: US 2014/0304277 A1) – “Recommender and media retrieval system that record group information” relates to determining a set of user IDs that has highest correlation values.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138